


Exhibit 10.29

 

AMENDED AND RESTATED

 

IMS HEALTH INCORPORATED

 

EMPLOYEE PROTECTION PLAN

 

 

IMS Health Incorporated (the “Company”) wishes to define those circumstances
under which it will provide assistance to an Eligible Employee in the event of
his or her Eligible Termination (as such terms are defined herein). 
Accordingly, the Company hereby amends and restates the IMS Health Incorporated
Employee Protection Plan (the “Plan”).

 

Section 1 - DEFINITIONS

 

1.1           “Acquiring Company” shall mean any entity that is the recipient of
a Company division, business unit, function or process whether by sale,
spin-off, divestiture, or outsourcing.

 

1.2           “Cause” shall mean (a) willful malfeasance or willful misconduct
by the Eligible Employee in connection with his or her employment, (b)
continuing failure to perform such duties as are requested by any employee to
whom the Eligible Employee reports, directly or indirectly, or by the board of
directors of either the Company or the Participating Company which employs the
Eligible Employee, (c) failure by the Eligible Employee to observe material
policies of the Company or Participating Company applicable to the Eligible
Employee or (d) the commission by an Eligible Employee of (i) any felony or (ii)
any misdemeanor involving moral turpitude.

 

1.3           “Change In Control” shall mean the occurrence, after the effective
date hereof, of one of the following events:

 

(a)                                  any “Person,” as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) (other than the Company, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, or any corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock in the Company)
becomes the “Beneficial Owners” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing 20% or
more of the combined voting power of the Company’s then-outstanding securities;

 

(b)                                 during any period of 24 months (not
including any period prior to the effective date of this Plan), individuals who
at the beginning of such period constitute the board of directors of the Company
(the “Board”), and any new director (other than (i) a director nominated by a
Person who has entered into an agreement with the Company to effect a
transaction described in paragraphs (a), (c), or (d) of this definition, (ii) a
director nominated by any Person (including the Company) who publicly announces
an intention to take or to consider taking actions (including, but not limited
to, an actual or threatened proxy contest) which if consummated would constitute
a Change in Control, or (iii) a director nominated by any Person who is the
Beneficial Owner, directly or indirectly, of securities of the Company
representing 10% or more of the combined voting power of the Company’s
securities) whose election by the Board or nomination for election by the

 

--------------------------------------------------------------------------------


 

Company’s stockholders was approved in advance by a vote of at least two thirds
(2/3) of the directors then still in office who either were directors at the
beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
thereof;

 

(c)                                  the stockholders of the Company approve any
transaction or series of transactions under which the Company is merged or
consolidated with any other company, other than a merger or consolidation (i)
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than 66 2/3% of the combined voting power of the voting securities
of the Company or such surviving entity outstanding immediately after such
merger or consolidation and (ii) after which no Person holds 20% or more of the
combined voting power of the then-outstanding securities of the Company or such
surviving entity;

 

(d)                                 the stockholders of the Company approve a
plan of complete liquidation of the Company or an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets;
or

 

(e)                                  the Board adopts a resolution to the effect
that, for purposes of this Plan, a Change in Control has occurred.

 

1.4           “Change in Control Period” shall mean the period beginning upon a
Change in Control and ending at the end of the 12th month following the Change
in Control.

 

1.5           “Cognizant” shall mean the Cognizant Corporation (which since the
Spinoff Date has been renamed Neilsen Media Research, Inc.).

 

1.6       “Committee” shall mean the Compensation and Benefits Committee of the
Board of Directors of the Company.

 

1.7           “Comparable Position” shall mean a position with the Company, an
affiliate, or an Acquiring Company of approximately the same amount of Salary
(i.e. not less than 100% of Salary) and which requires the use of similar skills
and experience.  For purposes of this Plan, determining whether a position is a
“Comparable Position” shall not consider whether benefits or eligibility for
benefits remain the same.

 

1.8           “Eligible Employee” shall mean a full-time salaried employee or
regular part-time salaried employee of (a) the Company, (b) a Participating
Company, or (c) any affiliated entity of the Company (other than a Participating
Company) which employee has been selected to participate in the Plan by the
Employee Benefits Committee; provided, however, that (i) an employee who has
entered into an agreement with the Company or a Participating Company which
expressly excludes such employee from participation in this Plan (e.g., by
naming this Plan or excluding participation in Company-sponsored severance plans
generally) and which remains in effect at the date of such employee’s
termination of employment shall not be an Eligible Employee; and (ii) an
employee who otherwise would qualify but who is not on the United States payroll
shall be an Eligible Employee only if so determined by the Employee Benefits
Committee, and such Eligible Employee, and any employee who qualifies as an
Eligible Employee under clause (c) of this definition, shall be subject to such
additional terms and

 

2

--------------------------------------------------------------------------------


 

limitations as the Employee Benefits Committee may deem necessary or advisable. 
Each Eligible Employee shall be designated as within one of the groups specified
as “Selected Executives,” “Level A,” “Level B,” or “Level C” on Attachment A
hereto.

 

1.9           “Eligible Termination” shall mean (a) an involuntary termination
of employment by the Company or a Participating Company for any reason, except
that, in the case of any Eligible Employee, an involuntary termination for Cause
will not constitute an Eligible Termination and, in the case of any Eligible
Employee designated as within Level A, Level B, or Level C on Attachment A
hereto, an involuntary termination due to unsatisfactory performance will not
constitute an Eligible Termination (unless otherwise determined by the Employee
Benefits Committee or a person to whom such Committee has delegated authority
under the Plan); or (b) a resignation mutually agreed to in writing by the
Company or a Participating Company and the Eligible Employee, in which writing
it is expressly agreed that benefits under this Plan will be available to the
Eligible Employee.  The foregoing notwithstanding, an Eligible Termination shall
not include (x) a unilateral resignation; or (y) any termination where an offer
of employment is made to the Eligible Employee of a Comparable Position at the
Company, an affiliate, or an Acquiring Company concurrently with his or her
termination.

 

1.10         “Employee Benefits Committee” shall mean a committee of Company
management employees heretofore established by the Committee.

 

1.11         “Participating Company” shall mean any entity affiliated with the
Company that has been designated to participate in the Plan by action of the
Employee Benefits Committee.

 

1.12         “Salary” shall mean an Eligible Employee’s annual base salary in
effect immediately prior to his or her termination of employment, except as
otherwise provided in Section 2 hereof and Section 1 of Attachment C hereto.

 

1.13         “Severance Agreement and Release” shall mean an agreement signed by
the Eligible Employee substantially in the form attached hereto as Attachment
D.  The foregoing notwithstanding, the Company may, by action of its chief human
resources officer or chief legal counsel or a person delegated authority by one
of such persons, modify the form of Severance Agreement and Release to be signed
by any Eligible Employee, subject to such limitations or procedures as may be
specified by the Employee Benefits Committee, and provided that, during the
Change in Control Period, such Agreement shall not be modified in a manner that
increases the obligations or decreases the rights of the Eligible Employee as
compared to the form of such Agreement in use prior to the Change in Control.

 

1.14         “Spinoff Date” shall mean the date on which there was effected the
distribution of common stock of the Company owned by Cognizant to holders of
record of shares of common stock, par value $0.01 per share, of Cognizant.

 

1.15         “Year of Service” shall mean, for purposes of applying the formula
set forth in Attachment B, each full and partial year of employment with the
Company, any Participating Company, and otherwise as specified in the final
sentence of this definition, in each case beginning with the Eligible Employee’s
initial date of hire; provided, however, that (i) all partial years of service
shall be aggregated for purposes of determining the total number of Years of
Service; (ii), in the case of an Eligible Employee who was not continuously
employed, no period of employment previously taken into account, if such
Eligible Employee was eligible for

 

 

3

--------------------------------------------------------------------------------


 

 

 

severance benefits upon any prior termination, shall be taken into account in
determining Years of Service hereunder; and (iii), in the case of an Eligible
Employee who was a regular part-time employee during any period of employment
which would be taken into account in determining his or her Years of Service,
such period shall be adjusted to equivalent full-time employment for purposes of
determining Years of Service by multiplying the total number of weeks in such
period by a fraction the numerator of which is the total number of hours such
employee was scheduled to work during each week and the denominator of which is
the number of hours a full-time employee would have been scheduled to work
during such week, and dividing the product by 52.  The Eligible Employee shall
continue to accrue Service for purposes of this definition during approved
leaves of absence, military service absences, paid holidays, paid vacations,
temporary absences due to illness or injury, disability, or any other cause, if
and to the extent that service is customarily accrued for purposes of the
retirement plan or plans of the Company or Participating Company which then
employs the Eligible Employee.  With respect to periods of employment with
companies which are acquired or become affiliated with the Company after the
Spinoff Date, any periods of employment of an Eligible Employee prior to the
date of acquisition or affiliation will not be taken into account in determining
Years of Service unless expressly approved in writing by the Employee Benefits
Committee.  Other provisions of this Plan notwithstanding and to the extent
required by any Employee Benefits Agreement among Cognizant, Nielsen Media
Research, Inc., and the Company, “Years of Service” shall include all periods of
employment prior to the Spinoff Date to the extent such employment would have
been taken into account under the Cognizant Career Transition Plan as in
existence immediately prior to the Spinoff Date.

 

Section 2 - SEVERANCE BENEFITS

 

2.1           Subject to the provisions of this Section 2 (including the
condition set forth in Section 2.4), in the event of an Eligible Termination by
an Eligible Employee:

 

(a)           If the Eligible Termination occurs not within a Change in Control
Period, the Eligible Employee shall be entitled to receive from the Company or a
Participating Company the Salary continuation and benefits in the amount
determined in accordance with Attachment C for the period specified on
Attachment B hereto, subject to Section 2.2 and 2.3; and

 

(b)           If the Eligible Termination occurs within the Change in Control
Period, the Eligible Employee shall be entitled to receive from the Company or a
Participating Company the Salary continuation in an amount equal to 130% of the
amount determined in accordance with Attachment C for the period specified on
Attachment B hereto and benefits for the period specified on Attachment B
hereto, subject to Section 2.2 and 2.3; provided, however, that if the Company
or a Participating Company and the Eligible Employee have entered into a
Change-in-Control Agreement or other agreement specifically providing for
severance payments and benefits upon specified terminations following a change
in control of the Company which is in effect at the date of the Eligible
Termination (whether or not severance payments and benefits are actually payable
under such other agreement), no Salary continuation or benefits shall be payable
to the Eligible Employee under this Plan.

 

2.2           If, during the period that Salary and benefits continuation is to
be provided under Section 2.1 and Attachment B hereto, the Eligible Employee
earns or accrues compensation and benefits under any employment or compensatory
arrangement for services provided to any party other than the Company or a
Participating Company (including as an employee, consultant,

 

4

--------------------------------------------------------------------------------


 

owner, partner, associate, agent, independent contractor, sole proprietor,
security holder, or otherwise in an arrangement in which anything of value is
earned or accrued based on services of the Eligible Employee), the Salary
continuation payments and benefits continuation shall terminate as of the date
such services commenced.  The Eligible Employee shall inform the Employee
Benefits Committee of any such employment or other arrangement under which such
services will be provided, prior to or upon commencement of such employment or
arrangement, including the date as of which such employment or services
commenced.  The Company or a Participating Company shall be entitled to recover
from the Eligible Employee any payments and the fair market value of benefits
previously made or provided to the Eligible Employee under the Plan which would
not have been paid under this Section 2.2 if the Employee Benefits Committee had
adequate prior notice of the matters specified in the preceding sentence.  If,
during the period that Salary and benefits continuation is to be provided under
Section 2.1 and Attachment B hereto, the Eligible Employee becomes reemployed by
the Company or a Participating Company or enters into a compensation arrangement
with the Company or a Participating Company not contemplated at the time of his
or her termination, Salary and benefits continuation hereunder will continue
only if and to the extent determined by the Employee Benefits Committee.  All
determinations under this Section 2.2 shall be made in the sole discretion of
the Employee Benefits Committee.

 

2.3           Unless otherwise determined by the Employee Benefits Committee,
the amount of Salary payable during the period specified in Attachment B shall
be reduced by each of the following amounts, if any, applicable to the Eligible
Employee (but not reduced to an amount less than zero pursuant to this Section
2.3):

 

(i)            the amount of any sign-on bonus or any other amount(s) paid by
the Company or any of its affiliated entities to the Eligible Employee (other
than the payment of base salary, performance-related bonuses, or reimbursement
of business-related expenses incurred by the Eligible Employee) in connection
with the Eligible Employee’s commencement of employment, if such payment(s)
occurred within twelve months of the date of the Eligible Termination, or

 

(ii)           the amount of any severance payments, termination payments or any
other amounts paid or payable to the Eligible Employee arising from or relating
to the termination of employment of the Eligible Employee by the Company or any
affiliated entity, whether the rights to such payments arise from (a) severance
or other benefit plans sponsored by the Company or any of its affiliated
entities, (b) the laws of any governmental entity, (c) the requirements of any
works council or labor organization, or (d) the terms of any agreement between
the Eligible Employee and the Company and/or any of its affiliated entities.

 

If reduced in accordance with this Section 2.3, the aggregate amount of Salary
payable during the period specified in Attachment B shall equal the aggregate
amount of Salary that would have been payable over the entire period (i.e.,
before any reduction) minus the amount referred to in clause (i) of this Section
and minus the amount referred to in clause (ii) of this Section.  Such aggregate
amount of Salary shall be payable proportionately over the period during which
Salary continuation is to be paid, as specified in Attachment B hereto.

 

5

--------------------------------------------------------------------------------


 

2.4           The grant of severance benefits pursuant to Section 2.1 hereof is
conditioned upon an Eligible Employee’s signing a Severance Agreement and
Release and the expiration of any revocation period set forth therein.

 

2.5           Notwithstanding any other provision contained herein (except as
set forth in this Section 2.5), the Chief Executive Officer of the Company or an
officer to whom the Chief Executive Officer has delegated authority may, at any
time, take such action as such officer, in such officer’s sole discretion, deems
appropriate to reduce or increase by any amount the benefits otherwise payable
to an Eligible Employee pursuant to Section 2.1, including the amount payable as
Salary during the period specified in Attachment B, or otherwise modify the
terms and conditions applicable to an Eligible Employee under this Plan provided
that the Chief Executive Officer or such delegatee reports any reduction or
increase in benefits or other modification of the terms and conditions hereof to
the Employee Benefits Committee.  Notwithstanding the foregoing, during the
Change in Control Period, the Chief Executive Officer and any delegatee may not
reduce by any amount the benefits otherwise payable to an Eligible Employee
pursuant to Section 2.1(b) or otherwise modify the terms and conditions
applicable to an Eligible Employee under the Plan.  Benefits granted hereunder
may not exceed an amount nor be paid over a period which would cause the Plan to
be other than a “welfare benefit plan” under section 3(1) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”).

 

2.6           In the event the Company or a Participating Company, in its sole
discretion, grants an Eligible Employee a period of inactive employee status,
any amounts paid to such Eligible Employee during any such period shall offset
the benefits payable under this Plan if the Eligible Employee does not resume
active employment prior to termination of employment.  For this purpose, a
period of inactive employee status shall mean the period beginning on the date
such status commences (of which the Eligible Employee shall be notified) and
ending on the date of such Eligible Employee’s termination of employment or
resumption of active employment.

 

Section 3 - AMENDMENT AND TERMINATION

 

3.1           The Company reserves the right to terminate the Plan at any time
and without any further obligation by action of its Board of Directors or such
other person or persons to whom the Board properly delegates such authority;
provided, however, during a Change in Control Period, the Company may not
terminate the Plan.

 

3.2           The Company shall have the right to modify or amend the terms of
the Plan at any time, or from time to time, to any extent that it may deem
advisable by action of its Board of Directors, the Committee or such other
person or persons to whom the Board or the Committee properly has delegated such
authority; provided, however, that during a Change in Control Period, the
Company may not modify or amend the terms of the Plan in a manner which reduces
the compensation or benefits otherwise payable hereunder; and provided further,
that the Company may not modify or amend the terms of the Plan in a manner which
materially adversely affects the rights of a person who has commenced to receive
compensation or benefits hereunder following an Eligible Termination.

 

3.3           All modifications of or amendments to the Plan shall be in
writing.

 

6

--------------------------------------------------------------------------------


 

Section 4 - ADMINISTRATION OF THE PLAN

 

4.1           The Employee Benefits Committee shall be the Plan Administrator
and shall have the exclusive right, power and authority to:

 

(a)                                  construe and interpret any and all of the
provisions of the Plan;

 

(b)                                 establish a claims and appeals procedure;
and

 

(c)                                  consider and decide conclusively any
questions (whether of fact or otherwise) arising in connection with the
administration of the Plan or any claim for Salary and benefits continuation
arising under the Plan.

 

Any decision or action of the Employee Benefits Committee pursuant to this
Section 4.1 shall be in the sole discretion of the Employee Benefits Committee
and shall be conclusive and binding on any affected person.

 

4.2           With respect to any function of the Employee Benefits Committee
under the Plan, the Employee Benefits Committee may, in its sole discretion,
delegate its authority under the Plan to any employee(s) or committee of
employees of the Company or Participating Companies, and may designate such
employee(s) or committee to function as or act on behalf of the Employee
Benefits Committee.

 

4.3           The Company shall indemnify any individual who is a director,
officer or employee of the Company or any affiliate, or his or her heirs and
legal representatives, against all liability and reasonable expense, including
counsel fees, amounts paid in settlement and amounts of judgments, fines or
penalties, incurred or imposed upon him or her in connection with any claim,
action, suit or proceeding, whether civil, criminal, administrative or
investigative, in connection with his or her duties with respect to the Plan,
provided that any act or omission giving rise to such claim, action, suit or
proceeding does not constitute willful misconduct or is not performed or omitted
in bad faith.

 

Section 5 - MISCELLANEOUS

 

5.1           Neither the establishment of the Plan nor any action of the
Company or a Participating Company, the Committee, Employee Benefits Committee
or any fiduciary shall be held or construed to confer upon any person any legal
right to continue employment with the Company.  The Company and Participating
Companies expressly reserve the right to discharge any employee whenever the
interest of the Company or a Participating Company, in its sole judgment, may so
require, without any liability on the part of the Company or a Participating
Company, the Committee, Employee Benefits Committee or any fiduciary.

 

5.2           Benefits payable under the Plan shall be paid out of the general
assets of the Company or a Participating Company.  The Company and any
Participating Company need not fund the benefits payable under this Plan;
however, nothing in this Section 5.2 shall be interpreted as precluding the
Company or any Participating Company from funding or setting aside amounts in
anticipation of paying such benefits.  Any benefits payable to an Eligible
Employee under this Plan shall represent an unsecured claim by such Eligible
Employee against

 

7

--------------------------------------------------------------------------------


 

the general assets of the Company or the Participating Company that employed
such Eligible Employee.

 

5.3           The Company or a Participating Company shall deduct from the
amount of any Salary continuation or other benefits payable hereunder amounts
required by law to be withheld for the payment of any taxes and any other amount
properly to be withheld.

 

5.4           Benefits payable under the Plan shall not be subject to
assignment, alienation, transfer, pledge, encumbrance, commutation or
anticipation by the Eligible Employee.  Any attempt to assign, alienate,
transfer, pledge, encumber, commute or anticipate Plan benefits shall be void.

 

5.5           This Plan shall be governed by and construed in accordance with
the laws of the State of New Jersey, without regard to principles of conflicts
of laws, except to the extent superseded by applicable federal law.

 

5.6           This Plan will be of no force or effect to the extent superseded
by foreign law.  In addition, the terms and conditions of participation of any
Eligible Employee whose employment is subject to the laws or customs of any
jurisdiction other than the United States or a state thereof may be modified by
the Employee Benefits Committee to conform to or otherwise take into account
such laws and customs; in no event shall severance benefits be payable hereunder
if and to the extent that such benefits would duplicate severance benefits
payable in accordance with such laws and customs, although severance benefits
payable hereunder may supplement those payable under such laws and customs.

 

5.7           This Plan supersedes any and all prior severance arrangements,
policies, plans or practices of the Company and any predecessor (whether written
or unwritten), including any severance arrangement described in any document
setting forth an offer of employment.  Notwithstanding the preceding sentence,
the Plan does not affect the severance provisions of (i) any written individual
employment agreement between an employee and the Company or a Participating
Company which results in such employee not being an Eligible Employee hereunder;
(ii) any Change-in-Control Agreement or other agreement referred to in Section
2.1(b); and (iii) any other agreement entered into between an employee and the
Company or a Participating Company after the effective date of this Plan which
expressly supersedes the provisions of this Plan (i.e., by naming this plan) and
which remains in effect at the date of such employee’s termination of
employment.  Benefits payable under the Plan shall be offset by any other
severance or termination payment made by the Company or any of its subsidiaries
including, but not limited to, amounts paid pursuant to any agreement or law.

 

5.8           This Plan shall be effective as of December 1, 1998 and amended
and restated as of March 9, 2005.

 

 

8

--------------------------------------------------------------------------------


 

Attachment A

 

 

IMS HEALTH INCORPORATED

 

EMPLOYEE PROTECTION PLAN

 

Designated Groups of Eligible Employees

 

For purposes of the Employee Protection Plan (the “Plan”) of IMS Health
Incorporated (the “Company”), an employee of the Company or any Participating
Company (as defined in the Plan) who is an Eligible Employee (as defined in the
Plan) shall be assigned to the Designated Group in accordance with the chart
below.  An Eligible Employee’s Designated Group assignment generally will
determine the period of Salary and benefits continuation upon an Eligible
Termination under Section 2 of the Plan and Attachment B thereto, subject to the
terms of the Plan.

 

 

Designated Group

 

Participation Criteria

 

Salary Range

 

 

 

 

 

Selected Executives

 

Persons who have

 

N/A

 

 

entered into Change

 

 

 

 

in Control Agreements

 

 

 

 

 

 

 

Level A

 

Persons who have not

 

$150,000 and greater

 

 

entered into Change in

 

 

 

 

Control Agreements

 

 

 

 

 

 

 

Level B

 

Persons who have not

 

$75,000 - $149,999

 

 

entered into Change in

 

 

 

 

Control Agreements

 

 

 

 

 

 

 

Level C

 

All other Eligible Em-

 

N/A

 

 

ployees as defined in

 

 

 

 

the Plan

 

 

 

 

--------------------------------------------------------------------------------


 

Attachment C

 

 

IMS HEALTH INCORPORATED

 

EMPLOYEE PROTECTION PLAN

 

Certain Terms and Conditions of Salary and Benefits Continuation

 

 

An Eligible Employee entitled to salary and benefits continuation under the
Employee Protection Plan (the “Plan”) of IMS Health Incorporated (the “Company”)
shall, subject to Section 2 of the Plan, receive the payments and benefits
specified below.  Capitalized terms used but not defined herein shall have the
meanings as defined in the Plan.

 

1.             Salary Continuation

 

The Eligible Employee shall receive Salary continuation for the period specified
under Section 2 of the Plan and Attachment B thereto (the “Salary Continuation
Period”).  Salary continuation hereunder shall be paid at the times during such
Salary Continuation Period the Eligible Employee’s salary would have been paid
if employment had not terminated.  Solely for purposes of determining the amount
payable during the Salary Continuation Period and for no other purposes of the
Plan, the Employee Benefits Committee may, in its sole discretion, include an
additional cash amount as part of the amount of Salary continuation, in order to
reflect any periodic payment being received as compensation by the Eligible
Employee in addition to Salary immediately prior to termination and to ensure
comparability of benefits among Eligible Employees receiving benefits under the
Plan.  All Salary and benefit continuation payments shall be subject to
termination upon commencement of employment or services and otherwise as
provided in Section 2.2 of the Plan.

 

2.             Welfare Benefit Continuation

 

Medical, dental and life insurance benefits shall be provided throughout the
Salary Continuation Period at the levels in effect for the Eligible Employee
immediately prior to termination of employment but in no event greater than the
levels in effect for active employees generally during the Salary Continuation
Period, provided that the Eligible Employee shall pay the employee portion of
any required premium payments at the level in effect for employees generally of
the Company for such benefits.  For purposes of determining an Eligible
Employee’s entitlement to continuation coverage as required by Title I, Subtitle
B, Part 6 of ERISA, such employee’s 18-month or other period of coverage shall
commence on his or her termination of employment.

 

3.             Annual Bonus Payment

 

Subject to the provisions of this paragraph 3, a cash bonus for the calendar
year of termination shall be paid if the Eligible Employee was a participant in
the annual bonus plan of the Company or a Participating Company (the “Annual
Incentive Plan”) immediately prior to termination of employment and the Eligible
Employee was employed by the Company or a Participating Company for at least six
full months during the calendar year of termination.  In such event, the
Eligible Employee shall receive a cash amount equal to the actual bonus which

 

 

--------------------------------------------------------------------------------


 

would have been payable to the Eligible Employee under such Annual Incentive
Plan had such employee remained employed through the end of the year of such
termination multiplied by a fraction the numerator of which is the number of
full months of employment during the calendar year of termination and the
denominator of which is 12.  Such bonus shall be payable at the time otherwise
payable under the Annual Incentive Plan had employment not terminated.  The
foregoing notwithstanding, (i) no amount shall be paid under this paragraph in
the event the Eligible Employee incurred an Eligible Termination by reason of
unsatisfactory performance, unless otherwise determined by the Employee Benefits
Committee or, in the case of an executive officer of the Company, by the
Compensation and Benefits Committee of the Company’s Board of Directors, and
(ii) no amount shall be paid under this paragraph in the event that Salary and
benefits continuation has previously ceased by operation of Section 2.2 of the
Plan.  The terms of this paragraph 3 supersede those of any Annual Incentive
Plan, so that no payment shall be made under such Annual Incentive Plan to an
Eligible Employee following an Eligible Termination except as provided
hereunder.  The foregoing provisions of this paragraph 3 shall be appropriately
modified in the case of any plan providing bonuses based on 12-month performance
periods other than the calendar year.

 

4.             Long-Term Bonus Payments and Other Compensation Plans

 

Bonus payouts under any bonus plan with a performance cycle of greater than one
year (the “Long-Term Plan”) of the Company or a Participating Company in which
the Eligible Employee participates immediately prior to termination shall be
determined and governed in accordance with the terms of such Long-Term Plan. 
Payments, forfeitures, and other events under any compensatory plan, other than
those referred to in paragraphs 1 through 4 hereof, of the Company or a
Participating Company shall be determined and governed in accordance with the
terms of such plan.

 

5.             Death

 

Upon the death of an Eligible Employee during the Salary Continuation Period,
the benefits described in paragraphs 1, 3 and 4 of this Attachment C shall
continue to be paid to his or her estate, as applicable, at the time or times
otherwise provided for herein.

 

6.             Other Benefits

 

The Eligible Employee shall be entitled to such outplacement services during the
Salary Continuation Period as may be provided by the Company or a Participating
Company.  During the Salary Continuation Period, financial planning/counseling
shall be afforded to the Eligible Employee to the same extent afforded
immediately prior to termination of employment in the event the Eligible
Employee incurred an Eligible Termination other than by reason of unsatisfactory
performance.

 

7.             No Further Grants, Etc.

 

Following an Eligible Employee’s termination of employment, no further grants,
awards, contributions, accruals or continued participation (except as otherwise
provided for herein) shall be made to or on behalf of such employee under any
plan or program maintained by the Company including, but not limited to, any
Annual Incentive Plan, any Long-Term Plan or any qualified or nonqualified
retirement, profit sharing, stock option or restricted stock plan of the

 

 

2

--------------------------------------------------------------------------------


 

Company.  Any unexercised options (whether vested or unvested), unvested
restricted stock and all other benefits under any plan or program maintained by
the Company (including, but not limited to, any Long-Term Plan or any qualified
or nonqualified retirement, profit sharing, stock option or restricted stock
plan) which are held or accrued by an Eligible Employee at the time of his or
her termination of employment shall be treated in accordance with the terms of
such plans and programs under which such options, restricted stock or other
benefits were granted or accrued.

 

 

3

--------------------------------------------------------------------------------


 

Attachment D

 

SEVERANCE AGREEMENT AND RELEASE

 

THIS SEVERANCE AGREEMENT AND RELEASE, made by and between _______________
(hereinafter referred to as “Employee”), and IMS Health Incorporated
(hereinafter deemed to include its worldwide subsidiaries and affiliates and
referred to as the “Company”).

 

WITNESSETH THAT:

 

WHEREAS, Employee has been employed by the Company and/or a previously
affiliated company or other predecessor since the date specified in the Appendix
to this Agreement (the “Appendix”); and

 

WHEREAS, the parties to this Agreement desire to enter into an agreement in
order to provide certain salary and benefits continuation to Employee;

 

NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and of the actions taken pursuant thereto, the parties
agree as follows:

 

                1.             Employee’s service with the Company, including
Employee’s service as an officer and Employee’s membership on any committees, is
terminated effective on the date specified in the Appendix.  By execution of
this Agreement, Employee confirms his or her resignation from all such offices
and committees, effective as of the date specified as “Effective Date of
Termination of Service” in the Appendix.

 

2.             Effective on the date set forth in the Appendix, Employee will
incur an “Eligible Termination” under the IMS Health Incorporated Employee
Protection Plan (the “Plan”), a summary plan description of which Employee
hereby acknowledges having received, and will, accordingly, be entitled to the
salary and benefits continuation specified therein subject to the terms and
conditions of such Plan.  A summary of the benefits to which Employee is
entitled under the Plan is set forth in the Appendix.  Subject to the terms of
the Plan, the salary and benefits continuation shall be provided during the
“Severance Period,” which shall extend from the date of the Eligible Termination
until the earliest of (i) the “Severance Termination Date” specified in the
Appendix, (ii) the termination of salary continuation and benefits under Section
2.2 of the Plan as a result of the eligible Employee earning or accruing
compensation from a third party or otherwise under Section 2.2, or (iii)
cessation of salary continuation and benefits under any other provision of the
Plan or this Agreement (including paragraph 8 hereof).  Subject to the terms of
the Plan, Employee’s obligations under paragraphs 3, 4 and 5 of this Agreement
shall be in effect during the “Obligation Period,” which shall extend from the
date of the Eligible Termination until the later of (i) the “Severance
Termination Date” specified in the Appendix (whether or not the Severance Period
expires earlier than the Severance Termination Date) or (ii) the first
anniversary of the date of the Eligible Termination.

 

3.             Employee agrees that, during the Obligation Period, Employee will
be reasonably available to consult on matters, and will cooperate fully with
respect to any claims, litigations or investigations, relating to the Company. 
No reimbursement for expenses incurred after the commencement of a period of
inactive employee status, or if there is no such period, after

 

 

--------------------------------------------------------------------------------


 

termination of employment, shall be made to Employee unless authorized in
advance by the Company.

4.             Employee agrees that for the Obligation Period, Employee shall
not directly or indirectly, whether as an officer, director, employee, advisor,
consultant, agent or investor (other than by the ownership of a passive
investment interest of not more than 1% in a company with publicly traded equity
securities):

(a)                                seek or accept any employment or other work
with any of the companies listed on Appendix II or their affiliates. Formal
names of the companies listed on Appendix II may vary slightly from what is
shown in Appendix II; in that event, the correct name will be deemed substituted
where it can be ascertained with reasonable certainty;

(b)                               engage in any of the following activities
anywhere in the world in relation to the pharmaceutical and healthcare
industries (it being understood that the global market in which any of the
businesses of the Company is conducted and to which their goodwill extends is
not limited to any particular region in the world and that given the
informational nature of such businesses, they may be engaged effectively from
any location in the world):

                                                (i)            providing
information services for the management of sales forces engaged in the sale of
prescription or over-the-counter drugs, medical devices, or medical or surgical
products;

                                                (ii)           providing
information services for the measurement of sales force performance or product
performance for prescription or over-the-counter drugs, medical devices, or
medical or surgical products;

                                                (iii)          creating or
providing physician profiles for purposes of assisting others in the targeting
of promotion or sales activities in relation to prescription or over-the-counter
drugs, medical devices, or medical or surgical products;

                                                (iv)          creating or
providing micromarketing programs based on prescribing behavior or attitudes of
physicians or other prescribers in relation to prescription or over-the-counter
drugs, medical devices, or medical or surgical products;

                                                (v)           creating or
providing market research reports or audits relating to the use, sale,
marketing/promotion, distribution or warehousing of any prescription or
over-the-counter drugs, medical devices, or medical or surgical products;

                                                (vi)          using or
developing technology, methodologies or processes which have functionality or
produce results similar to the technology, methodologies or processes employed
or offered by

 

--------------------------------------------------------------------------------


 

the Company to process pharmaceutical or healthcare information, including but
not limited to internal processing technology, decision support tools, data
warehousing applications and data mining applications;

(vii)                           creating or providing reference files,
classification schemes, master files or other methods of categorizing,
classifying, organizing or identifying products, procedures, medical facilities,
pharmacies, warehouses, distributors, prescribers, pharmacists or other
entities, activities or persons associated with the use, sale,
marketing/promotion, distribution or warehousing of any prescription or
over-the-counter drugs, medical devices, or medical or surgical products; or

(viii)                        providing market research consulting, sales
management consulting, information technology consulting or market event
management consulting, or any other consulting services in connection with any
of the activities described in clauses (i) through (vii) above or otherwise
relating to the use, sale, marketing/promotion, distribution or warehousing of
any prescription or over-the-counter drugs, medical devices, or medical or
surgical products.

Employee hereby further agrees that, during the Obligation Period, Employee
shall not, directly or indirectly (including but not limited to as an officer,
director, employee, advisor, consultant, agent or investor):

(a)                                  solicit, induce, entice or procure, or
endeavor to solicit, induce, entice or procure any customer, data supplier or
prospective customer of the Company, in order to sell to such customer or
prospective customer, or obtain from such data supplier, the same, similar or
related services the Company offers to its customers, or such data supplier
provided to the Company, during Employee’s employment;

(b)                                 solicit, induce, entice or procure, or
endeavor to solicit, induce, entice or procure any employee of the Company to
leave such employment; or

(c)                                  employ or otherwise engage or use the
services of any person who (i) was an employee of the Company at any time during
the then preceding twelve months or (ii) is or was an employee of the Company
during the last twelve (12) months of Employee’s employment with the Company.

                The restrictions contained in this paragraph 4 shall apply
whether or not Employee accepts any form of compensation in connection with an
activity described as prohibited herein. If, during the Obligation Period,
Employee wishes to engage in an activity that is or might be in violation of
this paragraph 4, Employee agrees to provide the Company with written notice of
his intention to do so at least fifteen (15) business days in advance of
undertaking such activity.  Such written notice shall be sent to the Company’s
[General Counsel] and Vice President, Global Human Resources and shall inform
the Company of the intended activity in reasonable detail.  The Company agrees
to meet and confer with Employee or his representative and to

 

3

--------------------------------------------------------------------------------


 

provide Employee with a determination of the Company’s position with respect to
Employee’s intended activity within ten (10) business days of receipt of
Employee’s written notice.

Employee agrees that the provisions of this paragraph 4 are necessary and
reasonable to protect the interests of the Company.  If any restriction
contained in these sections shall be deemed to be invalid or unenforceable by
reason of extent, duration or geographic scope then the extent, duration, and
geographic scope of such restriction shall be deemed to be reduced to the
fullest extent, duration and geographic scope permitted by law and enforceable,
provided however that such corrective provision shall not undermine the
enforcement of the provision in any jurisdiction where such granting of judicial
discretion renders the provision subject to negative interpretation or render
the original provisions void.

5.             If, during the Obligation Period, Employee performs services for
any party other than the Company or a Participating Company (whether or not such
entity is in competition with the Company), Employee shall notify the Company by
certified mail prior to the commencement thereof, and the salary continuation
payments and benefits continuation provided under the Plan shall terminate as of
the date such services commence.  To “perform services” shall mean employment or
other service as an employee, consultant, owner, partner, associate, agent,
independent contractor, sole proprietor, security holder, or otherwise in an
arrangement in which any­thing of value is earned or accrued based on services
of the Eligible Employee.

 

6.             Employee agrees that Employee will not directly or indirectly
disclose any proprietary or confidential information, records, data, formulae,
specifications and other trade secrets owned or held by the Company, whether
oral or written, to any person or use any such information, except pursuant to
court order (in which case Employee will first provide the Company with written
notice of such).  All records, files, drawings, documents, models, disks,
equipment and the like relating to the businesses of the Company shall remain
the sole property of the Company and shall not be removed from the premises of
the Company.  Employee further agrees to return to the Company any property of
the Company which Employee may have, no matter where located, and not to keep
any copies or portions thereof.

 

7.             Employee shall not make any derogatory or defamatory statements
about the Company and shall not make any written or oral statement, news release
or other announcement relating to Employee’s employment by the Company or
relating to the Company (including its affiliates), customers or personnel,
which is designed to embarrass or criticize any of the foregoing.

 

8.             Employee agrees that in the event of any breach of the covenants
contained in paragraphs 3, 4, 5, 6 or 7, in addition to any remedies that may be
available to the Company, the Company may cease all payments and cease providing
all other benefits required to be made or provided to Employee under the Plan
and recover all such payments and the fair market value of all such benefits
previously made to Employee pursuant to the Plan.  The parties agree that any
such breach would cause injury to the Company which cannot reasonably or
adequately be quantified and that such relief does not constitute in any way a
penalty or a forfeiture.

 

9.             Employee, for Employee, Employee’s family, representatives,
successors and assigns, releases and forever discharges the Company and its
successors, assigns, subsidiaries, affiliates, directors, officers, employees,
attorneys, agents and trustees or administrators of any Company plan from any
and all claims, demands, debts, damages, injuries, actions or rights of action
of any nature whatsoever, whether known or unknown, which Employee had, now has
or may have against the Company, its successors, assigns, subsidi­

 

 

4

--------------------------------------------------------------------------------


 

aries, affiliates, directors, officers, employees, attorneys, agents and
trustees or administrators of any Company plan, from the beginning of Employee’s
employment to and including the date of this Agreement, relating to or arising
out of Employee’s employment with the Company or the termination of such
employment other than a claim with respect to a vested right Employee may have
to receive benefits under any plan maintained by the Company.  Employee
represents that Employee has not filed any action, complaint, charge, grievance
or arbitration against the Company or any of its successors, assigns,
subsidiaries, affiliates, directors, officers, employees, attorneys, agents and
trustees or administrators of any Company plan.

 

10.           Employee covenants that neither Employee, nor any of Employee’s
respective heirs, representatives, successors or assigns, will commence,
prosecute or cause to be commenced or prosecuted against the Company or any of
its successors, assigns, subsidiaries, affiliates, directors, officers,
employees, attorneys, agents and trustees or administrators of any Company plan
any action or other proceeding based upon any claims, demands, causes of action,
obligations, damages or liabilities which are being released by this Agreement,
nor will Employee seek to challenge the validity of this Agreement, except that
this covenant not to sue does not affect Employee’s future right to enforce
appropriately the terms of this Agreement in a court of competent jurisdiction.

 

11.           Employee acknowledges that (a) Employee has been advised to
consult with an attorney at Employee’s own expense before executing this
Agreement and that Employee has been advised by an attorney or has knowingly
waived Employee’s right to do so, (b) Employee has had a period of at least
[twenty-one (21) days] [forty-five (45) days] within which to consider this
Agreement, (c) Employee has a period of seven (7) days from the date that
Employee signs this Agreement within which to revoke it and that this Agreement
will not become effective or enforceable until the expiration of this seven (7)
day revocation period, (d) Employee fully understands the terms and contents of
this Agreement and freely, voluntarily, knowingly and without coercion enters
into this Agreement, (e) Employee is receiving greater consideration hereunder
than Employee would receive had Employee not signed this Agreement and that the
consideration hereunder is given in exchange for all of the provisions hereof
and (f) the waiver or release by Employee of rights or claims Employee may have
under Title VII of the Civil Rights Act of 1964, The Employee Retirement Income
Security Act of 1974, the Age Discrimination in Employment Act of 1967, the
Older Workers Benefit Protection Act, the Fair Labor Standards Act, the
Americans with Disabilities Act, the Rehabilitation Act, the Worker Adjustment
and Retraining Act (all as amended) and/or any other local, state or federal law
dealing with employment or the termination thereof is knowing and voluntary and,
accordingly, that it shall be a breach of this Agreement to institute any action
or to recover any damages that would be in conflict with or contrary to this
acknowledgment or the releases Employee has granted hereunder.  Employee
understands and agrees that the Company’s payment of money and other benefits to
Employee and Employee’s signing of this Agreement does not in any way indicate
that Employee has any viable claims against the Company or that the Company
admits any liability whatsoever.

 

12.           This Agreement constitutes the entire agreement of the parties and
all prior negotiations or representations are merged herein. It shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors, assigns, heirs and legal representatives, but neither this Agreement
nor any rights hereunder shall be assignable by Employee without the Company’s
written consent.  In addition, this Agreement supersedes any prior employment or
compensation agreement, whether written, oral or implied in law or implied

 

 

5

--------------------------------------------------------------------------------


 

in fact between Employee and the Company, other than those contracts and
agreements excepted from the application of Section 5.7 of the Plan pursuant to
the terms of such Section [(but subject to paragraph 15 hereof)], which prior
agreements are hereby terminated.

 

13.           If for any reason any one or more of the provisions of this
Agreement shall be held or deemed to be inoperative, unenforceable or invalid by
a court of competent jurisdiction, such circumstances shall not have the effect
of rendering such provision invalid in any other case or rendering any other
provisions of this Agreement inoperative, unenforceable or invalid.

 

14.           This Agreement shall be construed in accordance with the laws of
the State of New Jersey, except to the extent superseded by applicable federal
law.

 

15.           This Agreement shall terminate in its entirety the Change in
Control Agreement between the Company and Employee. [USE PROVISION IF
APPLICABLE]

 

IN WITNESS WHEREOF, Employee and IMS Health Incorporated, by its duly authorized
agent, have hereunder executed this Agreement.

 

 

Dated:

 

 

Employee:

 

 

 

 

 

 

 

 

 

 

 

 

IMS HEALTH INCORPORATED

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

6

--------------------------------------------------------------------------------


 

Appendix to Severance Agreement and Release

 

 

Summary of Terms Relating to Salary and Benefits Continuation

Under the IMS Health Incorporated Employee Protection Plan

 

Note:                   Terms have the meanings defined in the Employee
Protection Plan and in the Severance Agreement and Release

 

 

Employment with Company Since:

 

 

 

 

 

Effective Date of Resignation:

 

 

 

 

 

 

 

Positions Resigned:

 

 

 

 

 

 

 

Effective Date of Eligible Termination

 

 

 

 

 

 

 

Scheduled Date on Which Salary and

 

 

Benefits will Cease (the “Severance

 

 

Termination Date”)*:

 

 

 

 

 

 

 

Employee “Obligation Period” extends

 

 

through date:

 

 

 

 

 

 

 

Salary Continuation*:

 

$____ per week for ____ weeks

 

 

 

 

 

Welfare Benefit Continuation*:

 

[LIST NAMES OF MEDICAL, DENTAL, LIFE PLANS

 

 

 

 

UNDER WHICH EMPLOYEE COVERED]

 

 

 

 

 

Annual Bonus Payment*:

 

     /12 of the annual bonus otherwise payable

to you at time of normal payment

 

 

 

 

.

 

 

 

 

 

Long-Term Bonus Payments:

 

[     /y of the long-term bonus otherwise

 

 

 

 

payable to you for the __________

 

 

 

 

cycles at time of normal payment.]

 

 

 

 

[CONFORM TO L-T BONUS PLAN TERMS]

 

 

 

 

 

Executive Outplacement:

 

As provided by the Company.

 

 

[Financial Planning/Counseling:]

 

 

*                                         Subject to termination in the event
Employee earns or accrues compensation from non-Company sources prior to
Severance Termination Date

 

 

The description of benefits contained in this Appendix is only a summary and is
subject to the terms and conditions of the Employee Protection Plan.  Refer to
your summary plan description for more detail.

 

 

--------------------------------------------------------------------------------


 

Attachment B

IMS HEALTH INCORPORATED

 

Employee Protection Plan

 

 

 

Selected Executives (Per­sons with Change-in-Control A­gree­ments (“C-in-C
Agreements”)

 

Level A (Persons with no C-in-C Agreement and Salary of $150,000 and up)

 

Level B (Persons with no C-in-C Agreement and Salary of $75,000-$149,999)

 

Level C (All Other Eligible Employees)

 

 

 

 

 

 

 

 

 

 

 

 

 

Less than 1 Year of Service

 

26 weeks of salary and benefits continuation

 

16 weeks of salary and benefits continuation

 

8 weeks of salary and benefits continuation

 

4 weeks of salary and benefits continuation

 

 

 

 

 

 

 

 

 

 

 

 

 

One Year of Service and over

 

1.5 weeks of salary and benefits continuation per $10,000 of salary

plus

3 weeks of salary and benefits continuation for each Year of Service

 

Subject to minimum and maximum

 

1.5 weeks of salary and benefits continuation per $10,000 of salary

plus

2 weeks of salary and benefits continuation for each Year of Service

 

Subject to minimum and maximum

 

1 week of salary and benefits continuation per $10,000 of salary

plus

2 weeks of salary and benefits continuation for each Year of Service

 

Subject to minimum and maximum

 

1 week of salary and benefits continuation per $10,000 of salary

plus

1.5 weeks of salary and benefits continuation for each Year of Service

 

Subject to minimum and maximum

 

 

 

 

 

 

 

 

 

 

 

 

 

Minimum-

Maximum -

 

26 weeks

104 weeks

 

16 weeks

78 weeks

 

8 weeks

52 weeks

 

4 weeks

52 weeks

 

 

 

 

 

--------------------------------------------------------------------------------
